 

 

IN THE UNITED STATES DISTRICT COURT FOR THE JAH 0 7 2019
EASTERN DISTRICT OF CALIFORNIA '

CLERK. U.S. DlST ' ' t
EASTERN DlSTR|CTg OUH

) ev
) ORDER TO REDUCE
) TERM OF SUPERVISED RELEASE FOR
) SUCCESSFUL COMPLETION
Andres Marquez, ) OF REENTRY COURT

4 )

)

)

N|A
United States of America,

 

DEPUTYCLEH|\ V '

V.

(18 U.S.C. 3583(3)(1)
Defendant.
Docket Number: 0972 1:16CR00185-001

 

On January 9, 201 8, the defendant was accepted as a participant in the Reentry Court Program. As of
January 8, 2019, the defendant will successfully complete the Reentry Court Program.

It is recommended by the Reentry Court Team that due to defendant’s successful completion of the Reentry
Court Program, the defendant’s term of Supervised Release is to be reduced, With a new termination date of Ianuary
8, 2019.

In accordance with 18 U.S.C. § 3583(3)(,1), the Reentry Court Judge orders that a reduction is
approved. The term of Supervised Release imposed on November 1, 2017, is hereby reduced for defendant’s

successful completion of the Eastem District of California’s Reentry Court Program.

These findings and recommendation are submitted to the District Judge assigned to this action, pursuant to
28 `U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 302 and shall be considered forthwith without the need for

time to respond.

\Il+lia - /.M

Date T Honora e Jennifer L. Thurston
U.S. Magistrate .]udge '

IT IS ORDERED that these findings and recommendations are hereby adopted and approved. The
defendant’s_term of Supewised Release is reduced, with a new termination date of January 8, 2019.

Date <_-j l l _ Lawrence .i\Q‘;ql::-i;§ l
Chief U.S. Dis ' ge
cc: Defendant
Assistant United States Attorney: Ross Pearson
Defense Counsel: Monica Bermudez

`FLU Unit - United States Attomey’s Office
Fiscal Clerk - Clerk's Office

Rev. 02/2015
REENTRY COURT_ORDER_TERM REDUCTION .DOTX

 

 

